The employer and its insurance carrier, the Aetna Casualty and Surety Company, have appealed from an award of the Workmen’s Compensation Board in favor of claimant. It is conceded that claimant was injured on April 26, 1948, while lifting heavy drums, as a result of which he suffered from a right lumbosacral sprain. The Aetna Casualty and Surety Company was the employer’s insurance carrier at the time of the accident. On October 22, 1948, while lifting the tailboard of a truck, claimant suffered another injury, as a result of which it was determined that he suffered a recurrence of the original injury; The Travelers Insurance Company was the employer’s insurance carrier at the time of this accident. The Travelers Insurance Company has not appealed. The appellants contend that claimant’s disability is related solely to the first accident and that the board erred in determining the rate of compensation and apportionment of the award between the two carriers. The board found that claimant’s disability was caused equally by the two accidents. The evidence sustains that determination. At the time of the first injury the maximum rate of compensation was $28 per week. On July 1, 1948 (L. 1948, ch. 232), this sum was increased to $32 per week. The board held that claimant was entitled to the maximum rate of compensation of $32 per week because of the accident of October 22, 1948. It made an award in favor of claimant against the appellants for the period of total disability at the rate of $14.93 per week and against the employer and the Travelers Insurance Company for the same period at the rate of $17.07 per week. The proof sustains the board’s determination on this issue. Award unanimously affirmed, with one bill of costs in favor of the Workmen’s Compensation Board and the Travelers Insurance Company, to be divided equally between them, with printing disbursements to each against the appellants. Present — Foster, P. J., Heffeman, Brewster, Deyo and Bergan, JJ.